Sergeant Jose Hernandez,
                                                                   Deputy Matt Krueger, Deputy
                                                                     Birdie Tyler, and Denise



                            Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 29, 2015

                                      No. 04-15-00695-CV

                                     John M. DONOHUE,
                                          Appellant

                                                v.

Sergeant Jose HERNANDEZ, Deputy Matt Krueger, Deputy Birdie Tyler, and Denise Martinez,
                                   Appellees

                     From the County Court at Law, Kendall County, Texas
                                Trial Court No. 15-003-CCL
                          Honorable Bill R. Palmer, Judge Presiding

                                         ORDER
      On December 28, 2015, appellant filed a motion to join all parties in appeal. The motion
is DENIED.

        Appellant’s brief was due to be filed on December 23, 2015. Neither the brief nor a
motion for extension of time has been filed. It is therefore ORDERED that appellant show cause
in writing within fifteen days from the date of this order why this appeal should not be dismissed
for want of prosecution. TEX. R. APP. P. 38.8(a). Any brief filed by appellant must comply with
TEX. R. APP. P. 38.1.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court